Hon. J. W. Edgar               Opinion No. M-1055
Commissioner of Education
Texas Education Agency         Re:   Questions relating to the
201 E. 11th Street                   areas from which trustees
Austin, Texas 78701                  of the Dallas Independent
                                     School District may be
Dear Dr. Edgar:                      elected

          You have requested the opinion of this office on the
above matter.  In connection with your request you have fur*
nished the following information:

           "The Dallas Independent School District has
     a nine member school board. Currently six of
     which .are elected on a place-member basis from
     six designated areas or districts within its con-
     fines (one from each district): the other three
     are elected at large. See Section 6 of Article
     2783d, and Section 6a as amended in 1967. All
     qualified voters of the Dallas district may vote
     on candidates for each of the nine places.

           "By resolution the Board of Trustees of the
     District has proposed (1) that each of its trustees
     be elected only by the qualified voters in the
     district-area from which he runs, except for the
     three elected at large who would be elected as
     before: or (2~)in the alternative:   that the Board
     of Trustees designate nine districts-areas, and
     that each trustee be elected only by the qualified
     voters in the district-area from which he runs.
     Under either of these proposed plans, the voting
     district-areas with the school district would (it
     is contemplated) have approximately the same number
     of population.


                             -5150-.
Hon. J. W. Edgar, page 2,       (M-1055)



          "The Board of Trustees of the Dallas Inde-
     pendent School District has requested that I
     immediately obtain an opinion from the Office
     of Attorney General on the following submitted
     question:

          "Legally, may either or both of these
          above proposed new plans be accomplished
          by resolution or action of the Board of
          Trustees of the Dallas Independent School
          District?"

          In connection with your request, the following is quoted
from Section 6 of Article 2783d*, Vernon's Civil Statutes:

         "The Board of Education or Board of Trustees
    of such independent school district, after separ-
    ation from municipal control, shall consist of
    nine (9) members, elected by the qualified voters
    of such school district, six (6) of whom shall be
    elected from districts hereinafter provided to be
    created and three (3) at large, and when elected
    shall serve for a term of three (3) years; the
    terms shall be so arranged that three  (3) members
    will be elected annually at an election to be held
    on the first Saturday of April. The present mem-
    bers of the Board of Education of any such district
    shall, one hundred and twenty (120) days before
    the first Saturday in April, 1950, cause such school
    district to be divided into six (6) districts accord-
    ing to the population so that all such districts will
    have approximately the same population, and shall
    designate such districts, numbers one to six (1 to
    6) inclusive. From time to time the Board shall



* This Article was not affected by adoption of the Texas Educa-
  tion Code: see Sec. 3 of the Code.



                             -5151-
:




Hon. J. W. Edgar, page 3,       (M-1055)



    have authority to change the boundaries of
    the six (6) districts so that the population
    in these districts may remain approximately
    equal. . . .It (Emphasis added.)

          The following is quoted from Section 6a of Article
2783d:

          "Capdidates for election to said Board
     shall be nominated by a majority vote of the
     electors voting in such election, and in the
     event no candidate receives a majority of the
     votes cast therein the Board of Education,
     after canvassing the results thereof, shall
     cause the names of the two (2) candidates
     receiving the highest number~of votes to be
     placed on the ballot to be voted upon at a
     special ~run-off election. . .n

          You inform us that Article 2783d has been interpreted
and applied by the district so that all qualified voters in the
district may vote upon all of the candidates at each election,
whether the candidates are running from designated districts or
at large.

          You ask whether the Trustees of the District may now
change this interpretation so,
          ‘I. . . (1) that each of its trustees be
     elected by the qualified voters in the district-
     area from which he runs, except for the three
     elected at large who would be elected as before:
     or (2) in the alternative:   that the Board of
     Trustees designate nine districts-areas, and
     that each trustee be elected only by the qual-
     ified voters in the district-area from which he
     runs. . . .'I

          The proposed action is clearly contrary to the pro-
visions of Article 2783d ads it has been interpreted and applied


                              -5152-
                                                               .
  .




Hon. J. W. Edgar, page 4,         (M-1055)



by these Trustees for the past four years and acquiesced in
by all parties concerned.  Under these circumstances we feel
constrained to give this interpretation great weight.   53
Tex.Jur.2d 259-263, Statutes, Sec. 177.

          Our opinion is that the Board of Trustees of the
District may not now alter this interpretation nor act
contrary to it.

                       SUMMARY
                       __-----

           The provisions of Art. 2783d, V.C.S.,
      governing the 'election of trustees of D~allas
      Independent School District, may not be altered
      by any action of the Board of Trustees of the
      District nor may the Board legally act contrary
      to them.

                                 Ve$y truly yours,




Prepared by Austin C. Bray, Jr.
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman

Bart Boling
Brandon Bickett
Scott Garrison
Dan Green




                              -5153-
.   .




        Hon. J. W. Edgar, page 5,     (M-1055)



        SAM MCDANIEL
        Staff Legal Assistant

        ALFRED WALKER
        Executive As.sistant

        NOLA WHITE
        First Assistant




                                    -5154-